Citation Nr: 1412838	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include extraschedular consideration for TDIU, prior to April 29, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), from April 29, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the RO that, in pertinent part, denied entitlement to a TDIU.  The Veteran timely appealed.

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.

In November 2011, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The issue of entitlement to a TDIU, for the period from April 29, 2011, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 29, 2011, service connection was in effect for PTSD, rated as 50 percent disabling; for diabetes mellitus with hypertension and erectile dysfunction, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating was 60 percent.

2.  The Veteran has not worked full-time since November 2001; he reportedly has completed four years of high school, and has work experience as an operating engineer of heavy equipment. 

3.  Prior to April 29, 2011, the Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSION OF LAW

The criteria for an extraschedular TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through May 2005, March 2006, and November 2011 letters, the RO and AMC notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

Service connection is currently in effect for PTSD, rated as 50 percent disabling; for diabetes mellitus with hypertension and erectile dysfunction, rated as 20 percent disabling; for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; and for bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating, effective April 29, 2011, is 70 percent.

Prior to April 29, 2011, however, the combined disability rating was 60 percent; and the schedular requirements for a TDIU were not met.  The question is, thus, whether the Veteran is entitled to an extraschedular TDIU for the rating period prior to April 29, 2011.

Social Security records, dated in November 2003, reflect that the Veteran has been disabled since November 2001, due to severe impairments from a cervical disorder and from bilateral carpal tunnel syndrome.  Records reflect that he retained residual functional capacity to perform less than a full range of sedentary work.

Records received in March 2005 from the Springfield Vet Center reflect that the Veteran had experienced authority battles with supervisors or co-workers; and that he reportedly left jobs to avoid physical anger.  These records also show that the Veteran's major health problems rendered him unable to operate large industrial equipment.  

On April 5, 2005, VA received the Veteran's claim for entitlement to a TDIU.  He reported completing four years of high school education, and having no additional education and training; and that he worked as an operating engineer of heavy equipment full-time from 1990 to 2001.  He contended that his PTSD also prevented him from working with others.  

During a June 2005 VA PTSD examination, the Veteran claimed that he was unable to obtain and hold gainful employment due to PTSD.  Following a review of the Veteran's medical history and a mental status examination, the examiner opined that it is more likely than not that the Veteran's social and industrial adaptability are seriously impaired, but this is more likely than not predominantly due to physical ailments leading to pain resulting in depression and anxiety.  The examiner found that the combination of PTSD and the Veteran's physical disabilities resulting in extreme pain were more likely than not to render him unemployable.  A global assessment of functioning (GAF) score of 60 was assigned for PTSD alone.  Total disability due solely to service-connected disabilities has not been demonstrated.

During a July 2005 VA diabetes mellitus examination, the Veteran reported that he currently was with diet control only for diabetes mellitus; and that he used no oral hypoglycemic and did not use insulin.  He denied any secondary effects, in the form of myocardial infarctions or cerebrovascular accidents; and claimed that it was not the diabetes mellitus that made him unable to work, but rather non-service-connected disabilities in the form of bilateral carpal tunnel syndrome and cervical neck fusion.  Following examination, the examiner opined within a reasonable degree of medical certainty that the Veteran's diabetes mellitus did not make him individually unemployable.
  
The report of an August 2005 VA audio examination reflects that the Veteran's best success for employment would be those jobs which did not depend on accurate auditory signals for success; and as a heavy equipment operator, the ongoing need for frequent and interactive communication was not the basis for operating heavy equipment.  The examiner opined that it is less likely than not that the Veteran's hearing loss would interfere very much with the requirements of a heavy equipment operator, although hearing protection was recommended.  VA records show that the Veteran was fitted for new hearing aids in September 2005.

With regard to his PTSD, VA records reflect that the condition was stable in October 2006.

As to treatment for diabetes mellitus, VA records reflect that the Veteran began needing oral hyperglycemic in July 2008; and that hypertension was associated with his diabetes mellitus.  A VA examiner in July 2008 also noted that the Veteran's diabetes mellitus had worsened, and that there was increased weakness and lack of endurance for heavy work.  Again, total disability due solely to service-connected disabilities has not been demonstrated.

The Veteran underwent another VA diabetes mellitus examination in July 2009.  At that time, he denied symptoms of peripheral neuropathy.  Following examination, the examiner opined that the Veteran's erectile dysfunction is at least as likely as not secondary to his diabetes mellitus.  The examiner also noted that the Veteran's hypertension, commonly associated with diabetes mellitus, is currently not well controlled; and that the Veteran may benefit from an increase in medication.  The examiner then opined that the Veteran's current service-connected disabilities were sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment.  The examiner suggested that the Veteran may retain the residual functional capacity to perform sedentary work that provided for a sit/stand option, without a requirement for heavy lifting or prolonged bending or walking or standing.  However, a consideration of medication side effects, such as drowsiness, must be considered; and the examiner reasoned that, due to the blood sugar instability and daily medication usage and chronic fatigue, the Veteran was unlikely to be able to sustain concentration and the persistence required to complete the ordinary tasks of a job in an eight-hour day, for five days for 40 hours per week.

The report of a July 2009 VA PTSD examination reflects that the Veteran was able to perform all activities of daily living independently, although exertion was limited by his neck and back problems.  The Veteran reported that he often spent the day with his father at a museum where travelers stopped to visit.  Following mental status examination, a GAF score of 60 was assigned for PTSD.  The examiner opined that it is less likely than not that the Veteran was unemployable due to his service-connected PTSD.

In April 2011, the Veteran testified that all of his work experience was as a heavy equipment operator.  He also testified that he did not like being around big crowds or in tight places, and that he continued to suffer from nightmares.  The Veteran also acknowledged that he was awarded Social Security disability benefits for some orthopedic conditions, which were not service-connected.

Pursuant to the Board's November 2011 remand, the RO or AMC submitted the case to the Director of Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) .

In November 2012, the Director of Compensation Service noted that the report of a July 2009 VA diabetes mellitus examination included an opinion that the Veteran retained residual functional capacity to perform sedentary work; and that due to blood sugar instability, daily medication usage, and chronic fatigue, it was unlikely that the Veteran would be able to sustain concentration to complete ordinary tasks of an 8-hour day for 5 days per week.  The Director of Compensation Service also noted that the report of a July 2009 VA PTSD examination included an opinion that it was less than likely that the Veteran was unemployable due to his mental disorder.  The Director of Compensation Service noted statements by the Veteran during examinations, in which he indicated that his service-connected disabilities caused pain and the need for frequent breaks.  Following a review of the record, the Director of Compensation Service concluded that the evidence did not demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Here, for the rating period prior to April 29, 2011, the Board finds that none of the VA examiners has described total occupational impairment.

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's medication side effects and fatigue have been corroborated by a VA examiner in July 2009.  However, the sedentary work restrictions, as suggested by the July 2009 VA examiner, appear to have included certain physical limitations associated with non-service-connected disabilities.  The overall evidence reveals that the Veteran became disabled in November 2001 due to severe impairments from a cervical disorder and from bilateral carpal tunnel syndrome, which are not service-connected.  Moreover, the Veteran's need for frequent breaks in sedentary work due to physical pain has not been associated with any service-connected disability, prior to April 29, 2011. 

Here, the Board finds that the Director of Compensation Service's conclusion in November 2012 that the evidence does not demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities, is persuasive for determining whether an extraschedular TDIU is warranted prior to April 29, 2011.  Ultimately, the Board places far more probative weight on the findings of the Director of Compensation Service, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of the Veteran's service-connected disabilities.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence prior to April 29, 2011, does not support assignment of an extraschedular TDIU.   

In this case, the objective evidence simply does not demonstrate that the Veteran was unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities prior to April 29, 2011.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to an extraschedular TDIU is denied.


REMAND

The Board notes that, in a May 2013 rating decision, the RO assigned two separate 10 percent disability ratings for peripheral neuropathy of each lower extremity, associated with the Veteran's diabetes mellitus, effective April 29, 2011.  These schedular ratings are pertinent to the Veteran's claim for a TDIU.  The RO did not first consider these schedular ratings before certifying the matters on appeal to the Board.  In this regard, the RO should have issued an SSOC as required under 38 C.F.R. §§ 19.31 and 19.37.  That defect must be cured before the Board can proceed.

Service connection is currently in effect for PTSD, rated as 50 percent disabling; for diabetes mellitus with hypertension and erectile dysfunction, rated as 20 percent disabling; for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; and for bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating, effective April 29, 2011, is 70 percent.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims folder (paper or electronic), VA treatment records for PTSD, for diabetes mellitus with hypertension and erectile dysfunction, for peripheral neuropathy of each lower extremity, for tinnitus, and for bilateral hearing loss, dated from June 2013 to present.  

2.  Afford the Veteran appropriate VA examination(s) to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD; diabetes mellitus with hypertension and erectile dysfunction; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; tinnitus; and bilateral hearing loss, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


